DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 37, 39, 40, and 88-100 are pending.
Claims 37, 39, 40, and 88-100 are rejected.
Priority
Claims 37, 39, 40, and 88-100 are given the benefit of priority to Provisional Application No. 61/619,279, filed 02 April 2012.
Claim Rejections - 35 USC § 112
The rejection of claims 37, 39, 40, and 88-99 under 35 U.S.C. 112 first paragraph in the Office action mailed 13 October 2021 is withdrawn in view of the amendment received 13 April 2022.
The rejection of claims 37, 39, 40, and 88-99 under 35 U.S.C. 112 second paragraph in the Office action mailed 13 October 2021 is withdrawn in view of the amendment received 13 April 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37, 39, 40, and 88-100 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and additionally a law of nature without significantly more.
Independent claim 37 recites a computer that executes a Random Forest and/or AdaBoost classifier using at least 30 training vectors with each vector comprising a measure of each biomarker and a classification of a disease state and using the classifier to classify test data of a test subject, wherein the biomarker comprise TNF Receptor I, TNF Receptor II, IL-2, PDGFBB, MIG, and at least one additional biomarker of a set of biomarkers, which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Claims 37, 39, 40, and 88-100 also recite a law of nature of a correlation between genetic biomarkers and a disease state of an individual. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)).
Dependent claim 39 further recites a mental process and mathematical concept of selecting a set of biomarkers by calculating distances between two groups of concentration measures for each biomarker, ordering the biomarkers according to the distances, calculating and selecting biomarkers according to fit to a model, adding additional biomarkers to a null set if the additional biomarkers improve the fit to the model. Dependent claim 40 further recites a mental process and mathematical concept of selecting a set of biomarker by calculating distances between two groups of concentration measures for each biomarker, ordering the biomarker according to the distances, calculating and selecting biomarker according to fit to a model, removing biomarker if the removal improves the fit to the model. Dependent claim 88 further recites a mental process of considering data of immunoassays of biomarkers. Dependent claim 89 further recites a mental process of considering data of immunoassay of biomarkers in blood plasma. Dependent claim 90 further recites a mental process of additionally considering data of at least one of a set of biomarkers. Dependent claim 91 further recites a mental process of additionally considering data of at least one of a set of biomarkers. Dependent claim 92 further recites a mental process of considering data of a test subject at risk for non-small cell lung cancer. Dependent claim 93 further recites a mental process of considering classifiers trained using data of a subject free of non-small cell lung cancer. Dependent claim 94 further recites a mental process of generating an output comprising a Random Forest classifier. Dependent claim 95 further recites a mental process of generating an output comprising an AdaBoost classifier. Dependent claim 96 further recites a mental process of generating an output comprising both a Random Forest and an AdaBoost classifier. Dependent claims 97 and 98 further recites a mental process of considering additional data for 25 or fewer biomarkers. Dependent claim 99 further recites a mental process of considering additional data of between sixteen and thirty biomarkers. Dependent claim 100 further recites a mental process of training a classifier using at least 100 training vectors with each vector comprising a measure of each biomarker and a classification of a disease state.
This judicial exception is not integrated into a practical application because the additional element in claim 37 of a computer does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element of inputting data in claim 37 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of outputting data in claims 37, and 94-96 is an extrasolution step that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in claim 37 of a computer is conventional. The additional element of inputting and outputting data in claims 37 and 94-96 is a conventional computer process.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive. 
The applicants have not stated why the claimed subject matter does not recite a law of nature.
The applicants state that the claimed subject matter is too complex to be practical to perform in the human mind and therefore does not recite the mental process grouping of abstract ideas. The applicants point to the limitation in independent claim 37 of analyzing using a classifier at least 30 training data vectors with each vector comprising a measure of each biomarker and a classification of a disease state. The applicants further point to claim 100 requiring analyzing using a classifier at least 100 training data vectors with each vector comprising a measure of each biomarker and a classification of a disease state. The argument is not persuasive because the simplest embodiment of claim 3 requires 30 vectors with 6 biomarkers with disease states. The simplest embodiment of the most complex claim is claim 100 requiring at 100 vectors each comprising a measure of each biomarker and a classification of a disease state. The claimed subject matter does not have a limitation as to the complexity of the classifier and the simplest embodiment is a classifier with a decision tree comprising a single node. Analysis of 30 or 100 vectors as claimed using the simplest embodiment of a classifier is not clearly impractical to be performed in the human mind even if some analysis time is required. The applicants have not provided objective evidence that the simplest embodiment of the claimed subject matter is impractical to be performed in the human mind.
The applicants state the claimed subject matter improves a technology and analogize to the claims in the Cardionet decision. The argument is not persuasive because unlike the claims in the Cardionet decision, the instant claims do not result in an improvement to the operation of a device or an improvement to a technology.
The applicants state the claimed subject matter requires an improvement to technology due to improved diagnostic accuracy. The argument is not persuasive because any improvement in the result of the recited data analysis is not the result of an improvement to a technological process or apparatus. Instead the applicant’s statements concern an improvement in an abstract idea of analyzing biomarker measurement data of an individual. 
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.
Claim Rejections - 35 USC § 103
The rejection of claims 37, 39, 40, 88-94, and 97-99 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streeper et al. in view of Diaz-Uriarte et al. in view of Dubinett et al. in the Office action mailed 13 October 2021 is withdrawn in view of the amendment received 13 April 2022.
The rejection of claims 95 and 96 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streeper et al. in view of Diaz-Uriarte et al. in view of Dubinett et al. as applied to claims 37, 39, 40, 88-94, and 97-99 above, and further in view of Tan et al. in the Office action mailed 13 October 2021 is withdrawn in view of the amendment received 13 April 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631